                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


 ERICK PETERSON,

                              Plaintiff,
        v.
                                                                         ORDER
 TIMOTHY CASIANA, TRACY KOPFHAMER,
 BENJAMIN NEUMAIER, SCOTT ROYCE,                                       15-cv-49-jdp
 TRAVIS HAAG, DALIA SULIENE,
 and MELISSA THORNE,

                              Defendants.


       This case has been stayed for more than a year while the court attempted to find counsel

for plaintiff Erick Peterson. See Dkt. 123. During this time, the court has: (1) twice contacted

20 of the biggest law firms that practice in this court; (2) twice contacted the members of the

Western District of Wisconsin Bar Association and; (3) contacted the members of the Seventh

Circuit Bar Association. Unfortunately, no lawyer has agreed to take the case and the court has

exhausted its options. Thus, Peterson now has a choice: (1) proceed on his own without

counsel; or (2) dismiss this case without prejudice.

       If Peterson chooses the first option, I will direct the clerk of court to set a telephone

conference with Magistrate Judge Stephen Crocker to determine a new schedule for the case.

After that, it will be up to Peterson to determine how to litigate his claim. The court cannot

provide legal advice.

       If Peterson chooses to dismiss the case, the dismissal will be without prejudice, which

means that Peterson could file a new case at a later date. However, the statute of limitations

would continue to run. Dupuy v. McEwen, 495 F.3d 807, 810 (7th Cir. 2007) (“[W]hen a suit
is dismissed without prejudice, the statute of limitations continues to run from the date

(normally the date of the injury) on which the claim accrued.”).



                                            ORDER

       IT IS ORDERED that:

       1. The stay in this case is LIFTED.

       2. Plaintiff Erick Peterson may have until September 23, 2019, to inform the court in
          writing whether he wishes to: (1) continue litigating the case but without counsel or
          (2) dismiss the case without prejudice.

       3. If Peterson chooses the first option, the clerk of court will set a telephone scheduling
          conference with Magistrate Judge Crocker. If Peterson fails to respond by September
          23, I will construe his silence to mean that he is choosing the second option and I
          will direct the clerk of court to close the case.

       Entered September 9, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                               2
